                   Case 2:16-cv-00971-KJD-CWH Document 89 Filed 02/19/19 Page 1 of 2



                   S. Brent Vogel, Esq.
               1 Nevada Bar No. 6858
                   John M. Orr, Esq.
               2 Nevada Bar No. 14251
                   LEWIS BRISBOIS BISGAARD & SMITH LLP
               3 6385 South Rainbow Boulevard #600
                   Las Vegas, NV 89118
               4 (702) 229-6629 (office)
                   (702) 386-1749 (fax)
               5 Attorneys for Defendants
                   CITY OF LAS VEGAS, CORRECT CARE SOLUTIONS DEFENDANTS,
               6   TRACEY VALUENZUELA, TIMOTHY SHATTLER AND
                   MICHELE FREEMAN
               7
                                                    UNITED STATES DISTRICT COURT
               8
                                                        DISTRICT OF NEVADA
               9
                   TEAIRA SHORTER,                                   CASE NO. 2:16-cv-00971
              10
                                      Plaintiff,
              11
                             vs.
              12                                                     STIPULATION AND ORDER TO
                   The CITY OF LAS VEGAS, a political                EXTEND JOINT PRETRIAL ORDER
              13   subdivision; CITY OF LAS VEGAS                    DEADLINE
                   DETENTION CENTER; The CITY OF
              14   NORTH LAS VEGAS, a political subdivision;
                   CORRECT CARE SOLUTIONS, LLC, a
              15   foreign limited liability company; Detention
                   Correction Officer TRACEY VALENZUELA,
              16   individually and in her official capacity as
                   Detention Correctional Officer of the City of
              17   Las Vegas Detention Center; Detention
                   Correctional office VALERIE HIJAR,
              18   individually and in her official capacity as
                   Detention Correctional Officer of the City of
              19   Las Vegas Detention Center; IFEANYI
                   MADU, RN, individually and in her capacity
              20   as an agent of the City of Las Vegas Detention
                   Center; JOE HALPIN, RN, individually and in
              21   his capacity as an agent of the City of Las
                   Vegas Detention Center; MICHELE
              22   FREEMAN, individually and in her official
                   capacity as Director of the City of Las Vegas
              23   Detention Center; TIMOTHY SHATTLER,
                   individually and in his official capacity as
              24   Deputy Detention and Enforcement Director;
                   Doe Detention Correctional Officers I through
              25   X, inclusive; John Does I through X, inclusive,
              26                      Defendants.
              27
LEWIS         28
BRISBO
IS
BISGAARD           4846-8790-4136.1
& SMITH LLP
                   Case 2:16-cv-00971-KJD-CWH Document 89 Filed 02/19/19 Page 2 of 2




               1            IT IS HEREBY STIPULATED by and between the parties through their
               2 respective counsel of record that the deadline for the Joint Pretrial Order be
               3 extended fourteen (14) days from the current deadline of February 19, 2019, to
               4 March 6, 2019.
               5 Dated this 19th day of February, 2019.       Dated this 19th day of February, 2019.
               6 JOHNSON & GUBLER, P.C.                       LEWIS BRISBOIS BISGAARD &
                                                              SMITH
               7
                                                              By:      /s/ John M. Orr
               8 By:       /s/ Russell G. Gubler
                         Matthew L. Johnson, Esq.                   S. Brent Vogel, Esq.
               9         Nevada Bar No. 6004                        Nevada Bar No. 6858
                         Russell G. Gubler, Esq.                    John M. Orr, Esq.
              10
                         Nevada Bar No. 10889                       Nevada Bar No. 14251
              11         Lakes Business Park                        6385 S. Rainbow Blvd., Suite 600
                         8831 W. Sahara Avenue                      Las Vegas, Nevada 89118
              12
                         Las Vegas, NV 89117                        Attorneys for Correct Care
              13         Attorneys for Plaintiff                    Solutions, LLC Defendants
              14
                   Dated this 19th day of February, 2019.
              15
                 LAS VEGAS CITY OF ATTORNEY’S
              16 OFFICE
              17 By: /s/ John A. Curtis
              18    John A. Curtis, Esq.
                    Nevada Bar No. 1841
              19    495 South Main Street, Sixth Floor
              20    Las Vegas, Nevada 89101
                    Attorneys for Defendant
              21    City of North Las Vegas and Valerie
              22    Hijar
              23                                         ORDER
              24            IT IS SO ORDERED.
              25            Dated: February
                            Dated this      21,of2019
                                       __ day     ______________, 2019.
              26                                          _______________________________
              27                                            U.S. States
                                                           United DISTRICT   COURT
                                                                        Magistrate    JUDGE
                                                                                   Judge
LEWIS         28
BRISBO
IS
BISGAARD           4846-8790-4136.1                          2
& SMITH LLP
